Clayton, J.
W. H. Warner, the defendant Turner’s grantor, being a white man, took nothing by his purchase, because the law does not permit a white man to acquire the title to land which an Indian holds in the Choctaw or Chickasaw Nation, and therefore Turner acquired nothing by his deed from Warner; and the same is true as between the plaintiff and the defendant Gillenwater, Turner’s lessee. Therefore they are both without title from that source, and their deeds would not be admissible as evidence in this ease. The defendants do not deny that Zack Reynolds, the original grantor, from whom *610all of the parties deraign their title, executed to Mark Trice a lease of these premises, and that the defendant H. G. Turner, aftérwards acquired it. Under our statute, this allegation of the complaint, not being denied, is admitted, and therefore the defendants, having admitted this title, and having shown no other valid one, are in under Trice’s lease, and owe their allegiance to his landlord, Reynolds, or his grantee; and, as the sale from Reynolds to Higgins and of Higgins to the plaintiff is not denied, they are in under her title; and, as the allegation that the lease has expired is not denied, the answer shows no legal defense to the action. And it makes no difference whether Turner acquired the lease from Trice before or after, the execution of the deed, to Warner, because that deed is as if it had never been written. It was [absolutely void. The defendants, then, being in possession under the lease, cannot deny the title of the plaintiff, their lessor, as it is attempted to be done by the first, second and last paragraphs of the amended answer. It is clear that the amended answer sets up no vaild defense to the complaint, and therefore the court did not err in sustaining the demurrer to it, and, in default of further plea, entering judgment therein.
Affirmed.
Gill, C. J., and Raymond, J., concur.